DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is being considered by the examiner.
Status of Claims
This office action is in response to “Claims filed on 3/16/2022”. Applicant's
amendments of claims 1 and 8; cancellation of claims 14, 15, 21-35 and submission of new claims 36 and 37 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1-13, 16-17, 36 and 37 are pending wherein claims 1 and 8 are independent. Claims 18-20 are non-elected without traverse and thus withdrawn from consideration (See response to Restriction election requirement dated 9/23/2021).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 36, 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regards to claim 1 (37), the limitation “wherein heights of upper surfaces of the insulating pillar, the variable resistance layer, the channel laver and the gate dielectric layer are greater than a height of an uppermost interconnection layer of the plurality of interconnection lavers.( where heights of upper surfaces of the insulating pillar, the first and second variable resistance layers, the first and second channel layers and the first and second gate dielectric layers are greater than a height of an uppermost interconnection layer of the plurality of interconnection layers of the first and second stack structures.” renders the claim indefinite since it is unclear if the height is measured from the bottom of the layer to the top of the layer or if the height is measured from the top of the layer to the bottom of the 3D memory structure i.e there is no reference claimed for the height measurement. This claim is being examined as best understood to mean that the height is measured from the top of the layer to the bottom of the layer. 
Dependent claims 2-7 are rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note applicable to all claims being rejected in this Office action: Examiner notes that the limitations "between", "layer", "portion" “extend” “height” “on” are being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record. Additionally, Merriam Webster dictionary defines the above limitations as “in an intervening space”, “one thickness lying over or under another”, “an often limited part of a whole” “to stretch out in distance” “the distance from the bottom to the top of something standing upright” “function word used to indicate close proximity” respectively. Further note the limitation “contact” is being interpreted to include "direct contact" (no intermediate materials, elements or space disposed there between) and "indirect contact" (intermediate materials, elements or space disposed there between).

Claim(s) 1-7, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasago et al (US 2012/0248399 A1 hereinafter Sasago).
Regarding Claim 1, Sasago discloses in Fig 31-33, 58 (Embodiment 2): A semiconductor memory device comprising: 
a stack structure (11-14/21p-24p) comprising a plurality of insulating layers (11/12/13/14) and a plurality of interconnection layers (21p/22p/23p/24p) that are alternately and repeatedly stacked; and 
 a pillar structure (See Fig 33) disposed on a side surface of the stack structure, wherein the pillar structure comprises:
 an insulating pillar (91); 
a variable resistance layer (7) disposed on the insulating pillar and positioned between the insulating pillar and the stack structure; 
a channel laver (8p) disposed on the variable resistance layer and positioned between the variable resistance layer and the stack structure; and 
a gate dielectric layer (9) disposed on the channel layer and positioned between the plurality of interconnection layers (21p-24p) and the channel layer (8p), wherein the channel layer (8p) is disposed between the variable resistance layer (7) and the gate dielectric layer (9) 
wherein heights (see broadest reasonable interpretation of “height” in the note above) of upper surfaces of the insulating pillar (91), the variable resistance layer (7), the channel laver (8p) and the gate dieleciric (9) layer are greater than a height of an uppermost interconnection layer (24p) of the plurality of interconnection layers. [0153, 0154, 0185-0188]. Examiner notes that the metal layer 24p is being interpreted as the uppermost interconnection layer since it is the uppermost interconnection layer in the memory cell region. 

    PNG
    media_image1.png
    729
    692
    media_image1.png
    Greyscale

Regarding Claim 2, Sasago discloses in Fig 31-33, 58: The semiconductor memory device of claim 1, wherein the variable resistance layer comprises at least one compound selected from the group consisting of NiO, CuQ, Co, Fe2O3, HfO2, TiO2, Ta2O5, Nb2O5, SrTiO3, (STO), SrZrO3;, AlO, SiO, SiN, lanthanum strontium | manganese oxide (LAMO), lanthanum calcium manganese oxide (LCMO), praseodymium calcium manganese oxide (PCMO), praseodymium lanthanum calcium manganese oxide (PLOMO), yttrium barium copper oxide (YBCO), bismuth strontium calcium copper oxide Bi:SrTiOs, CriSrTiO3, HfSiO, APSiO, tungsten oxide (WO), Mott, GeSbTe, carbon (C-doped GeSbTe, mitrogen (N)-doped GeSbTe, SnSbTe, GeAsTe, GeSbSe, GeTe-Sb2Te3, Zr60Al15Ni25 and Fe-Co-B-Si-Nb [0116]. 
Regarding Claim 3, Sasago discloses in Fig 31-33, 58: The semiconductor memory device of claim 1, wherein the variable resistance layer (7) is in direct contact with the channel layer (8p) See Fig 58.
Regarding Claim 4, Sasago discloses in Fig 31-33, 58: The semiconductor memory device of claim 1, wherein the channel laver (8p) comprises polysilicon [0118].
Regarding Claim 5, Sasago discloses in Fig 31-33, 58: The semiconductor memory device of claim 1, further comprising a bit line (3) connected to a first end of the channel layer (8p) See Fig 58.
Regarding Claim 6, Sasago discloses in Fig 31-33, 58: The semiconductor memory device of claim 1, further comprising a source line (2) connected to second end of the channel layer (8p) See Fig 58.
Regarding Claim 7, Sasago discloses in Fig 31-33, 58: The semiconductor memory device of claim 1, wherein the gate dielectric layer (9) is in direct contact with the plurality of interconnection layers (21p-24p) and the channel layer (8p). 
Regarding Claim 36, Sasago discloses in Fig 31-33, 58: The semiconductor memory device of claim 1, wherein the pillar structure (9/8p/7/91) extends above the stack structure (11-14.21p-24p) in a thickness direction of the semiconductor memory device (See Fig 33).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasago et al in alternative interpretation (US 2012/0248399 A1 hereinafter Sasagoalt).
Regarding Claim 1, Sasagoalt discloses in Fig 31-33, 58 (Embodiment 2): A semiconductor memory device comprising: 
a stack structure (11-14/21p-24p, 61p) comprising a plurality of insulating layers (11/12/13/14) and a plurality of interconnection layers (21p/22p/23p/24p) that are alternately and repeatedly stacked; and 
 a pillar structure (See Fig 33) disposed on a side surface of the stack structure, wherein the pillar structure comprises:
 an insulating pillar (91); 
a variable resistance layer (7) disposed on the insulating pillar and positioned between the insulating pillar and the stack structure; 
a channel laver (8p) disposed on the variable resistance layer and positioned between the variable resistance layer and the stack structure; and 
a gate dielectric layer (9) disposed on the channel layer and positioned between the plurality of interconnection layers (21p-24p) and the channel layer (8p), wherein the channel layer (8p) is disposed between the variable resistance layer (7) and the gate dielectric layer (9) 
wherein heights (see broadest reasonable interpretation of “height” in the note above) of upper surfaces of the insulating pillar (91), the variable resistance layer (7), the channel laver (8p) and the gate dieleciric (9) layer are greater than a height of an uppermost interconnection layer (61p) of the plurality of interconnection lavers. [0153, 0154, 0185-0188]. Also, see mark-up for claim 1 rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 and 16-17, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2017/0092655 A1 hereinafter Jung).
Regarding Claim 8, Jung discloses in Fig 4C:  A semiconductor memory device comprising: 
a first stack structure (125A/ILDA) and a second stack structure (125B/ILDB) each comprising a plurality of insulating layers (ILD) and a plurality of interconnection layers (125) that are alternately and repeatedly stacked; and
an isolation insulating layer (185) disposed between the first and second stack structures (See Fig 4C);
 a pillar structure (TH_P/A/B) disposed between the first and second stack structures  and configured to extend through the stacked structure (See Fig 4C), 
wherein the pillar structure comprises:
 an insulating pillar (177A); 
a first variable resistance layer (resistive layer in 173A) disposed on the insulating pillar and positioned between the insulating pillar (177A) and the first stack structure (125A/ILDA); 
a second variable resistance layer (resistive layer in 173A on the right side in Wb) disposed on the insulating pillar and positioned between the insulating pillar (177A) and the second stack structure (See Fig 4C); 
a first channel layer (175A) disposed on the first variable resistance layer (resistive layer in 173A) and positioned between the first variable resistance layer (resistive layer in 173A) and the first stack structure (125A/ILDA);
a second channel layer (175A on the right side in Wb) disposed on the second variable resistance layer (resistive layer in 173A in Wb) and positioned between the second variable resistance layer and the second stack structure (125B/ILDB); and 
a first gate dielectric layer (insulating layer in 173A on the left side) disposed on the first channel layer (175A on the left) and positioned between the first channel layer and the first stack structure (125A/ILDA); and 
a second gate dielectric layer insulating layer in 173A on the right side in Wb) disposed on the second channel layer (175A on the right side) and positioned between the second channel layer and the second stack structure (See Fig 4C);
wherein the isolation insulating layer (185) intersects the first and second stack structures (see Fig 4C) and the pillar structure (TH_A/B/P) and extends through the first and second stack structures (See Fig 4C) and the pillar structure (isolation layer extends through the TH_A/B/P) in the vertical direction.
Regarding Claim 9, Jung discloses in Fig 4C:  The semiconductor memory device of claim 8, wherein the second channel layer (175A on the right side) is continuous with the first channel layer (175A on the left side). 
Regarding Claim 10, Jung discloses in Fig 2B: The semiconductor memory device of claim 9, further comprising a bit line (BL) connected to a first end of the first channel layer and a source line (CSL) connected to a second end of the second channel layer (CH). 
Regarding Claim 11, Jung discloses in Fig 4C:  The semiconductor memory device of claim 9, wherein the second variable resistance layer (175A on the right side) is continuous with the first variable resistance layer (175A on left side).
Regarding Claim 12, Jung discloses in Fig 4C:  The semiconductor memory device of claim 8, wherein the first variable resistance layer (resistive layer in 173A on the left side) is in direct contact with the insulating pillar (177A) and the first channel layer (175A on the left side), and the second variable resistance layer (173A on right side side) is in direct contact with the insulating pillar (177A) and the second channel layer(175A on the right side).
Regarding Claim 13, Jung discloses in Fig 4C:  The semiconductor memory device of claim 8, wherein the first gate dielectric layer (insulating layer in 173A on left side)  is in direct contact with the plurality of interconnection layers (125A) and the first channel layer (175A on the left side), and the second gate dielectric layer (insulating layer in 173A on right side on right side)  is in direct contact with the plurality of interconnection layers (125A) and the second channel layer (175A).
Regarding Claim 16, Jung discloses in Fig 4C:  The semiconductor memory device of claim 8, wherein a lateral width of the isolation insulating layer (185) is less than a lateral width of the pillar structure (width of TH_P). 
Regarding Claim 17, Jung discloses in Fig 4C:  The semiconductor memory device of claim 16, wherein the first gate dielectric layer (insulating layer in 173A on the left side) extends between the insulating pillar (177A) and the first stack structure (125A/ILDA), and the second gate dielectric layer (insulating structure in 173A on the right side) extends between the insulating pillar (125A/ILDA) and the second stack structure (125B/ILDB).
Regarding Claim 37, Jung discloses in Fig 4C:  The semiconductor memory device of claim 8, where heights of upper surfaces of the insulating pillar (177A), the first and second variable resistance layers (resistive layer in 173A), the first and second channel layers (175A)and the first and second gate dielectric layers (insulating layer in 173A) are greater than a height of an uppermost interconnection layer of the plurality of interconnection layers (125A: topmost) of the first and second stack structures (See Fig 4C).
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive. With regards to claim1, in response to Applicant’s arguments in pages 12,13, the amended limitations in Claim 1 are taught by Sasago in Figs 32-33. Note that the limitation “height “is being interpreted as the measurement from the top to bottom surface of a given layer and hence as shown in Fig 33 of Sasago, the of upper surfaces of the insulating pillar (91), the variable resistance layer (7), the channel laver (8p) and the gate dielectric (9) layer are greater than a height of an uppermost interconnection layer (24p or 61p) of the plurality of interconnection lavers as shown in the rejection above. It is specifically noted that the claim does not state how the height of the layers is measured: Is it from the top to bottom of a given layer or if it is from the top of a layer to the bottom of the memory device (substrate). Therefore, for reasons mentioned above in the rejection, Claim 1 and it’s dependents stand rejected over Sasago.
Applicant’s arguments with respect to claim 8 and it’s dependents have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. Examiner agrees with Applicant’s arguments with respect to Sasago and Ratnam references in the previous rejection. However, in an attempt provide compact prosecution, the Examiner has provided a new rejection. Specifically, the currently amended claims stand rejected over prior art references of Jung et al (US 2017/0092655 A1).

Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is suggested that Applicant refer to the PTO-892 form for additional relevant prior art that was found during the search process.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811